APPEAL OF NICHOLAS J. MAISEL, JR.Maisel v. CommissionerDocket No. 2422.United States Board of Tax Appeals2 B.T.A. 66; 1925 BTA LEXIS 2560; June 15, 1925, Decided Submitted April 23, 1925.  *2560 Elmer L. Hatter, C.P.A., for the taxpayer.  J. Arthur Adams, Esq., for the Commissioner.  JAMES*66  Before JAMES, SMITH, and TRUSSELL.  This is an appeal from a determination of a deficiency in income tax in the amount of $790.91 for the year 1919.  FINDINGS OF FACT.  The taxpayer is a resident of Baltimore, Md., and during the taxable year in question was engaged in the business of selling real estate on commission.  Under the arrangement with his employer he withdrew a stated drawing account, and where the commissions earned exceeded such drawing account withdrew also his proportion of the earnings from sales of real estate.  From time to time credit was set up on the books of his employer in the amount of his earned commissions, but such credits were not when so set up always made available to him, nor did they correspond with his withdrawals either for the taxable year here in question or in other years.  In the year 1919 the taxpayer withdrew as drawing account and commissions a total sum of $6,440.44.  His employer set up on the *67  books a total credit for that year of $13,203.43.  This credit was not made available to the taxpayer*2561  and was not withdrawn by him until the years 1922 and 1923.  The taxpayer made his returns upon a cash receipts and disbursements basis.  An examining revenue agent revised the taxpayer's income for the year 1919 by increasing it by the difference between $6,440.44 as actually withdrawn and $13,203.43, the amount credited to him upon the books of his employer.  In connection with his employment the taxpayer expended as legitimate business expenses during the year in question the sum of $300 for minor repairs for an automobile used by him in his business and for entertainment expense.  DECISION.  The deficiency determined by the Commissioner is disallowed.  OPINION.  JAMES: The taxpayer made his returns upon the basis of cash receipts and disbursements.  The examining revenue agent has computed a constructive income based upon the credit made to the taxpayer upon the books of his employer.  The report of the examining revenue agent discloses that the taxpayer included in his returns for the years 1922 and 1923 as an actual receipt the income charged to him as a constructive receipt for the taxable year 1919.  We see no reason for changing the basis of reporting income*2562  adopted by the taxpayer.  ; ; ; . The taxpayer is entitled to the deduction of $300 expenses as set forth in the findings of fact.